DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-28 are pending for examination.
This Office action is Non-Final.


Claim Objections
Claims 1, 2, 7, 9-11, 16, 18-21, 26, and 28 are objected to because of the following informalities:
Claim 1: Change from “primary node data storage; and” to “primary node data storage system; and” (page 21).
Claim 2: Change from “receiving, at the secondary node, the notification of an impending checkpoint process;” to “receiving, at the secondary node, the notification of [[an]] the impending checkpoint process;” (page 21).
Claim 2: Change from “that arrive at the secondary node after receipt, by the secondary node, of notification of the” to “that arrive at the secondary node after receipt, by the secondary node, of a notification of the” (page 21).
Claim 2: Change from “initializing checkpoint process on the secondary node.” to “initializing a
Claim 7: Change from “resides in the respective cache memory of the primary node and the secondary node; and reads” to “resides in the respective cache memory of the primary node and the secondary node[[;]], and reads” (page 22).
Claim 9: Change from “process; and wherein a second portion of the cache memory of the primary and secondary node” to “process[[;]], and wherein a second portion of the cache memory of the primary and secondary node” (page 22).
Claim 10: Change from “executing checkpointing in the system, wherein the computer-executable program logic is” to “executing checkpointing in the computing system, wherein the computer-executable program logic is” (page 22).
Claim 10: Change from “primary node data storage; and” to “primary node data storage system; and” (page 23).
Claim 11: Change from “receiving, at the secondary node, the notification of checkpoint determination;” to “receiving, at the secondary node, the notification of the impending checkpoint process;” (page 23).
Claim 11: Change from “that arrive at the secondary node after receipt, by the secondary node, of notification of the” to “that arrive at the secondary node after receipt, by the secondary node, of a
Claim 11: Change from “initializing checkpoint process on the secondary node.” to “initializing a checkpoint process on the secondary node.” (page 23).
Claim 16: Change from “resides in the respective cache memory of the primary node and the secondary node; and reads” to “resides in the respective cache memory of the primary node and the secondary node[[;]], and reads” (page 24).
Claim 18: Change from “process; and wherein a second portion of the cache memory of the primary and secondary node” to “process[[;]], and wherein a second portion of the cache memory of the primary and secondary node” (page 24).
Claim 19: Spell out the acronym “NVMe” (page 24).
Claim 19: Change from “19. The system of claim 10 wherein respective storage system comprises an NVMe data storage device or bus.” to “19. The system of claim 10 wherein the respective storage system comprises an NVMe data storage device or a bus.” (page 24).
Claim 20: Change from “program for executing checkpointing in the computing system, the code configured to” to “program code for executing checkpointing in the computing system, the code configured to” (page 24).
Claim 20: Change from “storage; and” to “storage system; and” (page 25).
Claim 21: Change from “receiving, at the secondary node, the notification of checkpoint determination;” to “receiving, at the secondary node, the the impending checkpoint process;” (page 25).
Claim 21: Change from “that arrive at the secondary node after receipt, by the secondary node, of notification of the” to “that arrive at the secondary node after receipt, by the secondary node, of a notification of the” (page 25).
Claim 21: Change from “initializing checkpoint process on the secondary node.” to “initializing a checkpoint process on the secondary node.” (page 25).
Claim 26: Change from “node; and reads from the respective storage system of the primary node and the secondary node” to “node[[;]], and reads from the respective storage system of the primary node and the secondary node” (page 26).
Claim 28: Change from “checkpoint process; and wherein a second portion of the cache memory of the primary and” to “checkpoint process[[;]], and wherein a second portion of the cache memory of the primary and” (page 26).
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 7, 13, 14, 16, 23, 24, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "the checkpointing process" in page 21.  There is insufficient antecedent basis for this limitation in the claim.

Claim 5 recites the limitation "the checkpoint" in page 22.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the data" in page 22.  It is unclear as to which data is being referred to:
Claim 1: “…completing, by the primary node, active I/O requests for data, received from the OS of the primary node prior to the determination to initiate the checkpoint process, by accessing the primary node data storage; and…”
Claim 7: “7. The method of claim 1 wherein a read request by the respective OS of the primary node and the secondary node for data from data from the respective cache memory of the primary node and the secondary node if the data requested resides in the respective cache memory of the primary node and the secondary node; and reads from the respective storage system of the primary node and the secondary node if the data requested does not reside in the respective cache memory of the primary node and the secondary node.”

Claim 13 recites the limitation "the checkpointing process" in page 23.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the checkpoint" in page 23.  There is insufficient antecedent basis for this limitation in the claim.

Claim 16 recites the limitation "the data" in page 24.  It is unclear as to which data is being referred to:
Claim 10: “…completing, by the primary node, active I/O requests for data, received from the OS of the primary node prior to the determination to initiate the checkpoint process, by accessing the primary node data storage; and…”
Claim 16: “7. The system of claim 10 wherein a read request by the respective OS of the primary node and the secondary node for data from the primary node and the secondary node reads data from the respective the data requested resides in the respective cache memory of the primary node and the secondary node; and reads from the respective storage system of the primary node and the secondary node if the data requested does not reside in the respective cache memory of the primary node and the secondary node.”

Claim 23 recites the limitation "the checkpointing process" in page 25.  There is insufficient antecedent basis for this limitation in the claim.

Claim 24 recites the limitation "the checkpoint" in page 25.  There is insufficient antecedent basis for this limitation in the claim.

Claim 26 recites the limitation "the data" in page 26.  It is unclear as to which data is being referred to:
Claim 26: “26. The computer program product of claim 20, wherein a read request by the respective OS of the primary node and the secondary node for data from the primary node and the secondary node reads data from the respective cache memory of the primary node and the secondary node if the data requested resides in the respective cache memory of the primary node and the secondary node; and reads from the respective storage system of the primary node and the secondary node if the data 


Allowable Subject Matter
Claims 4, 5, 7, 13, 14, 16, 23, 24, and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 1-3, 6, 8-12, 15, 17-22, 25, 27, and 28 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
The elements of independent Claims 1, 10, and 20 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior art of record does not teach or suggest, in combination with the remaining limitations and in the context of their claims as a whole:
Claim 1: “…blocking, by the storage driver in the primary node, I/O requests from the OS on the primary node after the determination to initiate the checkpoint process; completing, by the primary node, active I/O requests for data, received from the OS of the primary node prior to the determination to initiate the checkpoint process, by accessing the primary 
Claim 10: “…blocking, by the storage driver in the primary node, I/O requests received from the OS on the primary node after the determination to initiate the checkpoint process; completing, by the primary node, active I/O requests for data, received from the OS of the primary node prior to the determination to initiate the checkpoint process, by accessing the primary node data storage; and upon receiving, by the primary node, a notice of checkpoint readiness from the secondary node, initiating the checkpoint process from the primary node to the secondary node.”
Claim 20: “…blocking, by the storage driver in the primary node, I/O requests received from the OS on the primary node after the determination to initiate the checkpoint process; completing, by the primary node, active I/O requests from the OS of the primary node prior to the determination to initiate the checkpoint process, by accessing the primary node data storage; and upon receiving, by the primary node, a notice of checkpoint readiness from the secondary node, initiating the checkpoint process from the primary node to the secondary node.”


Karamanolis et al. (U.S. Patent No. US 7,984,254 B2), hereinafter “Karamanolis”
	Karamanolis: Fig. 3; Karamanolis: col. 4, lines 37-67; and Karamanolis: col. 5, lines 1 and 2 teach a coordinator that initiates a snapshot and designates a new snapshot identifier "Sx" for a group of data objects, "D."  The coordinator transmits a PREPARE command for each data object "di" in the group "D" of data objects.  In one embodiment, the PREPARE command takes the form "PREPARE (di, Sx)."  The coordinator transmits a PREPARE command for each data object in group "D."  The mapping of each data object to a storage node may be independent of this action, but a given PREPARE command should be sent to the respective storage node for the given data object, "di."
	When a storage node receives the PREPARE command, the storage node initiates an action which includes blocking new I/O operations issued to data object "di."  Blocking I/O operations ensures that the result of the I/O operations will not be reflected in data object "di" and that the caller will not be informed of completion of the I/O.  In this way, any causal chain of writes to data object "di" is blocked from proceeding at the issue stage of being stored.  After blocking new I/O operations, the storage node transmits a PREPARE acknowledgement message to the coordinator.  In one embodiment, the PREPARE acknowledgement message takes the form "PREPARE (di, Sx)=OK."  After blocking new I/O operations, the storage node also takes an action 

	Although conceptually similar to the claimed invention of the instant application, Karamanolis does not teach blocking, by the storage driver in the primary node, I/O requests from the OS on the primary node after the determination to initiate the checkpoint process; completing, by the primary node, active I/O requests for data, received from the OS of the primary node prior to the determination to initiate the checkpoint process, by accessing the primary node data storage; and upon receiving, by the primary node, a notice of checkpoint readiness from the secondary node, initiating the checkpoint process from the primary node to the secondary node.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Deshpande et al. (U.S. Patent Application Publication No. US 2018/0314607 A1); teaching a computer system including a storage 
Salamon et al. (U.S. Patent No. US 8,682,852 B1); teaching maintaining data at a failover site including an application writing data at a primary site corresponding to the failover site, where data is transferred asynchronously from the primary site to the failover site, the application issuing an application check point and initiating a system check point in response to the application issuing the application check point, where the system check point causes data at the failover site to be consistent with the primary site.  The application check point may complete only after the system check point completes.  The application check point may complete independently of completion of the system check point.  The application check point may complete either only after the system check point completes or independently of completion of the system check point according to a specific criteria.
Fienblit et al. (U.S. Patent No. US 8,407,435 B2); teaching preparation of a snapshot for data storage including receiving a first command to prepare to create a snapshot of a set of data stored on at least one source storage volume in a data storage system.  The data storage system is prepared to expedite creation of the snapshot in response to the first command.  A 
Stabrawa et al. (U.S. Patent No. US 8,307,154 B2); teaching a storage system that includes storage controller logic that performs rapid data snapshots.  The storage controller logic may provide block-level access to a storage volume.  The storage controller logic may store all data blocks of the storage volume in a first solid state memory cache.  The storage controller logic may form a snapshot of the storage volume in a second solid state memory cache.  The first and second solid state memory caches are addressable with a processor.  The storage system may complete the snapshot extremely quickly because the processor may copy from one memory location to another between the first and second solid state memory caches.
Thompson et al. (U.S. Patent No. US 8,024,292 B2); teaching systems and methods for backing up and/or restoring data.  When a backup operation is initiated, systems and methods are provided for creating a single snapshot of the backup items, including backup groupings.  The 
Karamanolis (see above)


Inquiry Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114